Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is FINAL.
Status of Claims
Claims 1-15 are pending.  Claims 3-7, 9, 11, and 14 stand withdrawn.  Claims 15 stands amended.
Priority
Instant application 16635656, filed 01/31/2020 claims benefit as follows:

    PNG
    media_image1.png
    105
    423
    media_image1.png
    Greyscale
.
Response to Applicant Argument
Applicant argues that a peak may be considered equal if the two theta value is within 0.2 degrees but not 0.4 degrees.  This argument is not persuasive because both the art and instant claims allow for a variance of 0.2 which if considered in the broadest reasonable interpretation allows for overlap of 0.4 degrees.  For example, if the art is allows for a peak of 10.86 then that would allow for 10.66 to 11.06.  If the instant claims teach 10.6 then this allows for 10.4 to 10.8.  There is anticipatory overlap given the overlapping variance.
Applicant concluding statement is acknowledged.
Claim Rejection -- 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 10, 12, 13 and 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017011399 (“the ‘399 publication”, published January 19, 2017).
The ‘399 publication teaches +/- 2 theta values of 0.2 at [0045].  The instant claims allow for an error of a similar amount therefore a total difference of up to 0.4 will be considered an overlap with peaks listed in the art.
Table 1 in the art fails to overlap with 10.6 as an XRPD pattern and therefore this form is not anticipatory.  Table 2 fails to teach 8.0.  Table 3 teaches 7.75, 10.86, 17.86, 18.19, and 24.80.  This is viewed as anticipatory for claim 1 (see rationale above).  Since the peaks are met the FTIR spectrum would be similar since the compound is the same and since FTIR spectra show functional group stretching and bending.  In addition, Table 3 teaches a peak at 11.99 which is within the overlap discussed above.  The ‘399 publication teaches compositions [0057], excipients [0117] for example, medical uses [0003] (inducing apoptosis for example, colon, lung or prostate cancer).
Table 4: 7.71, fails at 10.6
Table 5:  8.04; 10.94; 17.67; fails at 18.2.
Table 6:  8.21, fails at 10.6
Table 7: 8.21, fails at 10.6
Table 8: 8.21, fails at 10.6
Table 9: 8.00; fails at 10.6.

 


Conclusions
	No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622